2019 IL App (1st) 180644WC
                                No. 1-18-0644WC
                           Opinion filed March 29, 2019
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT

              WORKERS’ COMPENSATION COMMISSION DIVISION
______________________________________________________________________________

ILLINOIS STATE TREASURER, as ex-           ) Appeal from the Circuit Court
officio custodian of the Injured Workers’  ) of Cook County
Benefit Fund,                              )
                                           )
        Plaintiff-Appellant,               )
                                           )
v.                                         ) No. 17-L-50583
                                           )
ESTATE OF GYULA KORMANY, A-TECH )
STUCCO EIFS COMPANY, and the               )
ILLINOIS WORKERS’ COMPENSATION             )
COMMISSION,                                )
                                           )
        Defendants,                        )
                                           ) Honorable
(Estate of Gyula Kormany and A-Tech Stucco ) James M. McGing,
EIFS Company, Defendants-Appellees).       ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE HUDSON delivered the judgment of the court, with opinion.
        Presiding Justice Holdridge and Justices Hoffman, Cavanagh, and Barberis concurred in
the judgment and opinion.

                                            OPINION

¶1     In April 2008, Gyula Kormany (Kormany) filed an application for adjustment of claim

seeking benefits pursuant to the Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq.

(West 2008)) for injuries he allegedly sustained while working for A-Tech Stucco EIFS
2019 IL App (1st) 180644WC


Company (A-Tech). In June 2009, the circuit court of Cook County found that A-Tech’s

workers’ compensation insurance carrier had no duty to defend or indemnify A-Tech against

Kormany’s workers’ compensation claim because A-Tech had breached the insurance contract.

Kormany subsequently amended his application for adjustment of claim to name as a party the

Illinois State Treasurer (Treasurer), as ex officio custodian of the Injured Workers’ Benefit Fund

(Fund). After finding that Kormany’s accident arose out of and in the course of his employment

with A-Tech, the arbitrator awarded medical expenses and permanent partial disability benefits.

The arbitrator also concluded that the Fund was liable for payment of the award because,

although A-Tech had workers’ compensation insurance at the time of the accident, it “failed to

provide coverage” within the meaning of section 4(d) of the Act (820 ILCS 305/4(d) (West

2008)) by breaching the insurance contract. A majority of the Illinois Workers’ Compensation

Commission (Commission) affirmed and adopted the decision of the arbitrator. The circuit court

of Cook County confirmed the decision of the Commission. The Treasurer timely appealed.

¶2     We observe that in October 2014, prior to the arbitration hearing, Kormany died of

causes unrelated to his workers’ compensation claim. There is no evidence of record that a

personal representative was appointed and substituted as the petitioner following Kormany’s

death. Instead, the application for adjustment of claim was amended to substitute the Estate of

Kormany as petitioner. When confronted with similar circumstances, Illinois courts have found

that the plaintiff’s death suspended the court’s jurisdiction until the appointment of a proper

party plaintiff. See Voga v. Voga, 376 Ill. App. 3d 1075, 1079 (2007) (finding that party’s death

suspended the trial court’s jurisdiction until the court appointed a proper successor plaintiff);

Washington v. Caseyville Health Care Ass’n, 284 Ill. App. 3d 97, 100-01 (1996) (holding that

client’s death terminated attorney’s authority and, since there was no plaintiff, the court’s

                                              -2-
2019 IL App (1st) 180644WC


jurisdiction was suspended until a party plaintiff was appointed). Accordingly, we hold that

Kormany’s death suspended the Commission’s jurisdiction over his claim until such time as a

personal representative of Kormany’s estate was properly appointed and substituted as the

petitioner. In the absence of such an appointment and substitution, the Commission’s decision

was premature and therefore improper. As a result, both the decision of the Commission and the

judgment of the circuit court must be vacated.

¶3     During oral arguments, the attorney representing the party denominated as the Estate of

Gyula Kormany suggested that if the gross value of Kormany’s estate is less than $100,000, the

claim could proceed under section 25-1 of the Probate Act of 1975 (Probate Act) (755 ILCS

5/25-1 (West 2008)), which provides for the payment or delivery of a small estate upon affidavit.

While section 25-1 of the Probate Act undoubtedly permits the distribution of an estate’s assets

by means of a small-estate affidavit, we find this to be separate and distinct from the requirement

that a personal representative of the decedent’s estate be appointed to prosecute a workers’

compensation claim that is pending and unresolved at the time of the employee’s death. Indeed,

this circumstance is no different from when a plaintiff in a pending common law action dies. In

such circumstances, a personal representative of the deceased plaintiff’s estate is appointed and

substituted as the party plaintiff. See 735 ILCS 5/2-1008(b) (West 2008); In re Marriage of

Fredricksen, 159 Ill. App. 3d 743, 744-45 (1987). Thus, while the proceeds of a judgment may

be distributed pursuant to the small-estate procedure outlined in the Probate Act, no authority has

any been cited to us that would permit the prosecution of an action absent the appointment of a

personal representative.

¶4     For the reasons set forth above, we are compelled to vacate the judgment of the circuit

court and the decision of the Commission and remand the case to allow a properly appointed

                                                 -3-
2019 IL App (1st) 180644WC


representative of Kormany’s estate to be substituted as the petitioner and for further proceedings

thereafter.

¶5      Circuit court judgment vacated.

¶6      Commission decision vacated, and cause remanded.




                                              -4-